Citation Nr: 1540339	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to April 2007.

This case comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2015, the Veteran testified at a Board hearing at the RO.


REMAND

The Veteran acknowledges that he was not diagnosed with sleep apnea prior to retirement from service.  However, he claims that he tried to undergo a sleep study during service but was unable to do so because of the stroke that lead to his retirement.  He notes that he finally underwent a sleep study after service and was diagnosed with sleep apnea.  He attributes the sleep apnea in part to an injury to his throat during service.  At the hearing, he indicated that the symptoms he had in service were the same as those he had at the time of the sleep study that found he had sleep apnea.

The Veteran's service medical records do not show a diagnosis of sleep apnea.  While they show complaints of fatigue from December 2006, they also show the onset of hyperthyroidism, which an August 2008 VA examiner indicated causes fatigue, along with Graves' disease.  The service medical records also show that the Veteran was diagnosed with a tear at the gastroesophageal juncture in November 2000.  

Post service medical records show that the Veteran was diagnosed with obstructive sleep apnea after undergoing a sleep study in August 2007.  The August 2008 VA examiner noted that there was only a mild improvement in daytime sleepiness since starting the CPAP and the Veteran was unsure whether the daytime sleepiness was due to Graves' disease.  The examiner did not provide an opinion on the likely date of onset or etiology of sleep apnea.

Given the Veteran's complaints of fatigue five months prior to discharge from service and diagnosis of sleep apnea within four months after discharge, he should be provided a VA examination to obtain an opinion on whether the sleep apnea had its onset during service or is causally related to service.  The Board also notes that the Veteran is service-connected for Graves' disease with hyperthyroidism and gastroesophageal reflux disorder (GERD).  To ensure a complete record, an opinion on whether the sleep apnea was caused or aggravated by either service-connected disability should also be obtained.

Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his sleep apnea since the issuance of the December 2010 statement of the case.  An attempt to obtain any adequately identified records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for sleep apnea since the issuance of the December 2010 statement of the case.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of sleep apnea.  The examiner should review the claims folder and note that review in the report.  The examiner should address the Veteran's service medical records showing a tear at the gastroesophageal juncture in November 2000 and complaints of fatigue from December 2006, private medical records showing a diagnosis of obstructive sleep apnea in August 2007, and August 2008 VA examination report noting only mild improvement with CPAP.  The examiner should also address the Veteran's lay statements regarding the history and chronicity of symptomatology since active service.  A rationale for all opinions should be provided.  Specifically, the examiner should address the following.

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea had its onset during active service or is causally related to active service, to include the tear at the gastroesophageal juncture diagnosed in November 2000.  The examiner should note that sleep apnea was diagnosed approximately four months following separation from service following a sleep study and that the Veteran has stated he was unable to undergo a sleep study in service due to other disabilities.  The examiner should also consider the lay statements regarding symptoms during and after service.

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated (permanently worsened beyond the natural progress of the disease) by a service-connected disability, to specifically include Graves' disease with hyperthyroidism and GERD.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

